DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response dated 8/26/2022 was received and considered.
Claims 1-9 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks (p. 5) points to new claims 8 and 9.  However, Chatterjee ‘978 teaches an analogous system to the cited prior art, the system performing compliance checks with respect to compliance standards (¶4), including executing multiple compliance checks to determine a weighted score indicating an overall compliance with a particular standard (¶¶54-57).  Note that a skilled artisan would have found using Chatterjee ‘978’s compliance score to derive a score of non-compliance, as a matter of representing non-compliance (for example a score of 90/100 compliance could be represented as the equivalent 10/100 non-compliance).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eacmen, as modified previously, such that the compliance result comprises a severity score, indicating the degree of severity of the non-compliance with the guideline documents to perform such a modification to assess a target’s compliance numerically, as taught by Chatterjee ‘978.  
Applicant’s remarks (p. 7) address the outstanding rejections under 35 U.S.C. §112 and objections to the claims and specification.  The rejections and objections are withdrawn in view of Applicant’s amendments.
Applicant’s remarks (pp. 7-10) discuss the prior art and point to the amended limitations (claims 1 and 4) in support of allowability.  However, Hatch teaches a system that determines compliance with multiple standards (¶60, ¶62), including reusing the compliance result received from running the at least one detection rule when checking non-compliance with the common requirements of further ones of the guideline documents (determining that first and second standards have overlapping policies, ¶¶63-64 and reusing the result from the first standard to forego scanning for policies related to the second standard, ¶64).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eacmen, as modified above, to include reusing the compliance result received from running the at least one detection rule when checking non-compliance with the common requirements of further ones of the guideline documents to more efficiently determine compliance by avoiding redundant tests, as taught by Hatch (¶61).	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0294802 A1 to Eacmen, III (Eacmen) in view of “An Auditing Framework for Vulnerability Analysis of IoT System” by Nadir et al. (Nadir), US 2009/0007264 A1 to Chatterjee et al. (Chatterjee) and US 2022/0247793 A1 to Hatch.
Regarding claim 1, Eacmen discloses receiving an image of the device firmware to a pipeline (¶22); accessing a first individual requirement from a guidelines database (consult CVE database for tests, ¶¶26-27); running at least one detection rule on the device firmware to produce a compliance result indicative of a violated one of the first individual requirement in the device firmware (analyze firmware to detect vulnerability, ¶27); and flagging the violated requirement in a compliance database (store results in a database, ¶¶31-32).  Eacmen is silent regarding wherein the guidelines database comprises a plurality of guideline documents and common requirements and wherein the common requirements are common to a plurality of the guideline documents.  However, Nadir teaches a similar invention for detection of vulnerabilities in firmware (abstract) by utilizing a plurality of standards/guidelines (using multiple standards such as OWASP and ENISA, p. 42, §D), wherein the standards comprise common requirements and wherein the common requirements are common to a plurality of the guidelines/standards (in some cases the recommendations will be redundant, p. 42, §D).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eacmen to analyze the firmware for, in addition to vulnerabilities based on CVE, non-compliance with respect to multiple standards and common requirements, wherein the common requirements are common to a plurality of the guidelines/standards.  One of ordinary skill in the art would have been motivated to perform such a modification to analyze the security and vulnerability of a firmware image in a comprehensive manner, as taught by Nadir.  As modified, Eacmen lacks compliance documents (note that the specification does not provide a specific definition for “document” and thus, the regulations discussed in Eacmen likely read on “document”; however, to expedite prosecution, the Examiner provides the following).  However, Chatterjee teaches a system for verifying compliance with requirements imposed by laws (¶2) and regulations (¶19) that consumes compliance documents in various formats, generates compliances documents in a native format (¶19, ¶30, ¶32) and verifies compliance based on a compliance document (¶33).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eacmen to utilize compliance documents to arrive at the requirements.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize existing compliance specifications in determining firmware compliance, as taught by Chatterjee.1  As modified, Eacmen lacks reusing the compliance result received from running the at least one detection rule when checking non-compliance with the common requirements of further ones of the guideline documents.  However, Hatch teaches a system that determines compliance with multiple standards (¶60, ¶62), including reusing the compliance result received from running the at least one detection rule when checking non-compliance with the common requirements of further ones of the guideline documents (determining that first and second standards have overlapping policies, ¶¶63-64 and reusing the result from the first standard to forego scanning for policies related to the second standard, ¶64).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eacmen, as modified above, to include reusing the compliance result received from running the at least one detection rule when checking non-compliance with the common requirements of further ones of the guideline documents.  One of ordinary skill in the art would have been motivated to perform such a modification to more efficiently determine compliance by avoiding redundant tests, as taught by Hatch (¶61).  
Regarding claim 4, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 2, Eacmen discloses further comprising accessing the compliance database and providing compliance information to user (transmit message to user regarding vulnerability, ¶34, ¶48).
Regarding claim 3, Eacmen discloses wherein the at least requirement is a security requirement (vulnerability analysis, ¶46).
Regarding claim 5, Eacmen discloses a user terminal with a display device for displaying a violated a requirement detected by the compliance analysis engine (transmit message to user regarding vulnerability, ¶34, ¶48).
Regarding claim 7, Eacmen discloses wherein the compliance results are security compliance results (vulnerability analysis, ¶46).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eacmen, Nadir, Chatterjee and Hatch, as applied to claim 4 above, in view of US 2021/0263710 A1 to Dhillon et al. (Dhillon).
Regarding claim 6, Eacmen lacks wherein the plurality of detection rules in the guidelines database are adapted to detect common requirement between the different ones of the guideline documents.  However, Dhillon teaches that security and privacy standards include significant overlap (¶2) and that it was known to map security controls in a software project (security requirements for compliance) to a plurality of standards to remove overlapping requirements in the plurality of standards (¶56).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eacmen, as modified above, such that the plurality of detection rules in the guidelines database are adapted to detect common requirement between the different ones of the guideline documents.  One of ordinary skill in the art would have been motivated to perform such a modification to allow more efficient security control identification, as taught by Dhillon (¶5).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eacmen, Nadir, Chatterjee and Hatch, as applied to claims 1 and 4 above, in view of US 2011/0313978 A1 to Chatterjee et al. (Chatterjee ‘978).
Regarding claims 8-9, Eacmen lacks wherein the compliance result comprises a severity score, indicating the degree of severity of the non-compliance with the guideline documents.  However, Chatterjee ‘978 teaches an analogous system performing compliance checks with respect to compliance standards (¶4), including executing multiple compliance checks to determine a weighted score indicating an overall compliance with a particular standard (¶¶54-57).  Note that a skilled artisan would have found using Chatterjee ‘978’s compliance score to derive a score of non-compliance, as a matter of representing non-compliance (for example a score of 90/100 compliance could be represented as the equivalent 10/100 non-compliance).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eacmen, as modified above, such that the compliance result comprises a severity score, indicating the degree of severity of the non-compliance with the guideline documents.  One of ordinary skill in the art would have been motivated to perform such a modification to assess a target’s compliance numerically, as taught by Chatterjee ‘978.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
September 28, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2020/0272741 A1 to Bhatia et al. (¶39) teaches a similar method of receiving standards and using various methods to determine security rules therefrom.